FILE COPY

          RE: Case No. 14-0377                  DATE:5/L/20L5
          COA   #: L3-L2-00224-CV   TC#:   2009-r2-6632-r
STYLE: CITY OF BROWNSVTLLE, TEXAS
   V. MARCO LONGORIA AND THE BROWNSVILLE
                                         FIRE FTGHTERS,
       AS SOC TAT ION

    Today the         Court of Texas denled the
^ rehearlng ofSupreme
for             the above_ re fer."""ã pãaltion formotion
review.

                         MS. DORTAN E. RAMIREZ
                         CLERK, THTRTEENTH COURT OF
                         APPEALS
                         901 LEOPARD STREET, lOTH FIOOR
                         CORPUS CHR]STI, TX 18407